Citation Nr: 0725866	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  04-25 016	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral cataracts 
status post surgery claimed as secondary to service-connected 
diabetes mellitus (DM).

2.  Entitlement to service connection for heart disease as 
secondary to service-connected DM.

3.  Entitlement to service connection for opacified capsule 
right eye stable, pseudophaka bilateral stable, and 
keratoconjunctivitis sicca bilateral stable eye conditions, 
to include as due to Agent Orange exposure and as secondary 
to service-connected DM.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1952 
to November 1974.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (St. Petersburg RO) that denied service 
connection for heart disease as secondary to service-
connected DM and for opacified capsule right eye stable, 
bilateral cataracts status post surgery, pseudophaka 
bilateral stable, keratoconjunctivitis sicca bilateral stable 
claimed as secondary to service-connected DM.  

In April 2004, the veteran informed the St. Petersburg RO 
that he had relocated and requested that his claims file be 
transferred to the jurisdiction of the Columbia, South 
Carolina, Regional Office (RO), where he currently resides.  

The Board notes that, in June 2001, the veteran initially 
submitted claims for service connection for heart disease and 
for eye conditions on a direct basis, to include as due to 
Agent Orange exposure.  However, VA has only adjudicated 
these disabilities based on the veteran's November 2002 claim 
for secondary service connection.  Therefore, in order to 
address all outstanding theories of entitlement advanced by 
the veteran, the Board has recharacterized the claims on 
appeal as reflected on the title page.  

Additionally, in June 2001, the veteran claimed service 
connection for kidney stones, to include as due to Agent 
Orange exposure.  This claim has not yet been adjudicated, so 
it is referred to the RO for appropriate development and 
consideration, as the Board does not currently have 
jurisdiction to consider it.

In August 2007, a Deputy Vice Chairman of the Board granted 
the motion filed by the veteran's representative to advance 
this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 
7107 (West 2002) and 38 C.F.R. § 20.900 (2006).

The Board finds that the evidence of record supports a grant 
of service connection specifically for a bilateral cataract 
disability and for atrial fibrillation, each as secondary to 
service-connected DM, and these issues are addressed in the 
decision below.  However, additional action by the RO is 
needed prior to appellate review of the remaining eye 
disabilities on appeal; therefore the Board has bifurcated 
these issues and recharacterized them for the purpose of 
clarity.  Hence, the claim for service connection for 
opacified capsule right eye stable, pseudophaka bilateral 
stable, and keratoconjunctivitis sicca bilateral stable eye 
conditions, to include as due to Agent Orange exposure and as 
secondary to service-connected DM is addressed in the remand 
following the order; this matter is being remanded to the RO 
via the Appeals Management Center (AMC) in Washington, D.C.  
VA will notify the veteran when further action, on his part, 
is required.


FINDINGS OF FACT

1.  An uncontradicted medical opinion relates the veteran's 
bilateral cataracts status post surgery to his service-
connected DM.

2.  Heart disease, currently diagnosed as atrial 
fibrillation, is reasonably attributable to the veteran's 
service-connected DM.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for service connection for bilateral cataracts, 
as secondary to service-connected DM, are met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.310 (2006). 
2.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for service connection for heart disease, 
currently diagnosed as atrial fibrillation, as secondary to 
service-connected DM, are met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2006).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In view of the Board's favorable disposition of the claims 
for service connection for bilateral cataracts and for atrial 
fibrillation, each as secondary to service-connected DM, the 
Board finds that all notification and development action 
needed to render a fair decision on these parts of the appeal 
has been accomplished. 

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  A "determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service." Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

However, in this case, the veteran has primarily argued that 
his claimed conditions are due to his service-connected DM.  
As the Board finds in favor of the veteran based on secondary 
service connection and reasonable doubt, a discussion of 
other theories of entitlement is unnecessary. 

In this regard, service connection may also be granted on a 
secondary basis, for disability that is proximately due to or 
the result of a service-connected condition pursuant to 38 
C.F.R. § 3.310(a) (2006).  Section 3.310(a) also has been 
interpreted to permit service connection for the degree of 
additional impairment resulting from aggravation of a 
nonservice-connected condition by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

A.  Bilateral Cataracts

Service medical records are negative for treatment of an eye 
condition during service.  The veteran was a pilot in service 
so he underwent periodic eye examinations from September 1952 
to November 1974, which revealed normal  findings and he was 
always cleared to fly.  

Post-service medical records reflect that the veteran was 
first treated by K.F. Heitman, M.D. for swollen eyelids in 
January 1993.  At that time, Dr. Heitman noted that the 
veteran had a history of high blood pressure, but no 
diabetes.  An October 1995 record notes that the veteran was 
advised that his cataracts were growing some, but there was 
no need for surgery at that time.  In May 1996, his eye 
glasses prescription had changed due to his cataracts, but 
surgery was still not indicated at that time.  
A Greenville Memorial Hospital laboratory report from March 
1996 reflects that the veteran's fasting glucose was 
"157H," the normal range was 80-115.

Private medical records from the veteran's primary care 
physician, L.B. Mathis, Jr. , M.D. reveal that, during a 
December 1996 pre-operative evaluation, the doctor noted a 
past medical history of some Glucose Intolerance and in a 
July 1997 treatment record, the doctor makes a note that the 
veteran's blood sugar was good today.

Dr. Heitman's records show that, in January 1997, the veteran 
underwent cataract surgery of the left eye.  A May 1998 
treatment record reflects that the veteran's primary medical 
history is borderline diabetic (new diagnosis) and 
hypertension per Dr. T-L in Florida and L. Mathis, M.D.  In 
June 1999, the veteran underwent cataract surgery of the 
right eye.   A January 2000 comprehensive examination by Dr. 
Heitman reflects a medical history of controlled DM and 
hypertension and irregular heart beat.  The established 
diagnosis was diabetes without complications.  

Service connection for DM was granted in a March 2002 rating 
decision on the basis of presumption of Agent Orange 
exposure. 

Dr. Heitman's treatment records from September and October 
2002 reflect no current evidence of diabetic retinopathy.  

In an October 2002 letter, Dr. Heitman stated that he has 
examined the veteran's eyes many time over the past years and 
had seen him at least yearly for diabetic retina 
examinations.  He also reported that he performed the 
cataract surgery on the veteran in 1997 and 1999.  Dr. 
Heitman opined that, while the veteran does not have any 
evidence at this time of diabetic retinopathy, the premature 
development of cataracts severe enough to require surgery to 
improve his vision is possibly from his underlying diabetic 
illness.  He stated that it is a known medical fact that 
elevated blood sugar contributes to the development of 
cataracts and he opined that it was possible that his 
cataracts were caused by his diabetes.
 
In March 2003, the St. Petersburg RO denied service 
connection for any eye condition as secondary to DM for lack 
of evidence of any such relationship.  The St. Petersburg RO 
added that, even though Dr. Heitman provided an opinion of a 
possible relationship of the veteran's cataracts to his DM, 
the doctor did not explain how the veteran's cataracts could 
be related since they were diagnosed a few years before DM 
was diagnosed.  The St. Petersburg RO also found that 
opinions worded "possible" were too speculative and 
inadequate to provide a basis to grant service connection.

In a September 2003 letter, Dr. Heitman indicated that he was 
writing with the intent to clarify the veteran's ocular 
condition.  He reiterated information about the veteran's 
medical history, confirming that the veteran was diagnosed 
with diabetes in 1998 and that he does not have any diabetic 
retinopathy, therefore his diagnosis is DM without 
(ophthalmic) complications.  Dr. Heitman added that he stood 
by his statement that the premature development of cataracts 
in the veteran's case was possibly due to his DM even though 
his diabetes was not discovered until 1998.  He explained 
that many patients have adult onset diabetes for years prior 
to discovery.  In addition, it is possible for cataracts to 
develop more quickly than normal with the onset of diabetes 
after the fact.  Dr. Heitman opined that even if the 
veteran's cataracts began prior to the development of 
diabetes, the diabetic condition would have caused the 
maturation of the cataracts to proceed at a more rapid pace 
than normal. 

In June 2004 the veteran was afforded a VA eye examination; 
however, the findings only addressed a separate increased 
rating claim for service-connected blepharitis that was 
before the RO at that time.  

In a June 2004 letter, Dr. Heitman reiterated the veteran's 
medical history.  He opined that the premature development 
and progression of the veteran's cataracts is as likely as 
not a secondary development attributed to the insidious onset 
of his DM.  He reiterated that many patients have adult onset 
diabetes for years before the diagnosis is made.  Dr. Heitman 
also opined that it was highly probable and likely that the 
veteran's cataracts began prematurely and developed more 
rapidly due to his diabetes.  The doctor stated that this 
letter amplifies his letter of September 2003, and makes it 
more explicit.

In a November 2005 statement, the veteran contended that the 
supplemental statements of the case have failed to present an 
argument that refutes his attending physician's opinions 
about adult onset diabetes as the cause for an earlier 
diagnosis and treatment of his eye disease.  Instead, the 
veteran states that the VA's emphasis has always been the 
chronology of physiological medical events, and not the 
cause.  

By resolving all reasonable doubt in the veteran's favor, the 
Board finds that entitlement to service connection for 
bilateral cataracts status post surgery, secondary to 
service-connected DM is established by the evidence.

The Board finds Dr. Heitman's opinions are competent and 
consistent with the evidentiary record.  He has been 
forthcoming, acknowledging that the veteran was not actually 
diagnosed with diabetes until after he was diagnosed with 
bilateral cataracts.  Dr. Heitman has provided a sound basis 
for the delay in a diabetes diagnosis, in that it might be 
years before someone is actually discovered to have adult 
onset diabetes.  In other words, if an individual did not 
present with symptoms or complaints that would indicate such 
a disease, then it would be very unlikely that such disease 
would be immediately discovered.   Additionally, as indicated 
by Dr. Heitman, the finding that the veteran does not have 
diabetic retinopathy is specific to that condition only, it 
does not mean that he could not have other eye conditions due 
to his DM, such as bilateral cataracts.  Dr. Heitman also 
indicated that the veteran's DM would have caused the 
maturation of the cataracts to proceed at a more rapid pace 
than normal. 

Moreover, Dr. Heitman's opinion regarding the veteran's 
bilateral cataracts as secondary to his service-connected DM 
remains unchallenged and uncontradicted by the record.   The 
Board points out that VA adjudicators are not permitted to 
substitute their own judgment on a medical matter.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  As such, 
the Board finds that Dr. Heitman's opinions, in particular 
the June 2004 opinion, constitute competent and probative 
medical evidence to support the veteran's claim for service 
connection for bilateral cataracts as secondary to service-
connected DM.  While the opinion is not definitive, it was 
provided in terms ("as likely as not") sufficient to permit 
the application of the benefit doubt doctrine.


B.  Atrial Fibrillation

Service medical records are negative for treatment of a heart 
condition during service and examinations never revealed any 
cardiac abnormality.  

A May 2002 VA DM examination report reflects that the veteran 
reported being diagnosed with diabetes in early 1992 or 1993, 
with hypertension in 1982 or 1983, and with atrial 
fibrillation in 1995.  He also stated that he had cataract 
extraction with ocular implants.  Blood work showed that his 
fasting blood glucose was 144 mg/dL.  A chest x-ray 
impression was mild to moderate degree of cardiomegaly and an 
EKG revealed atrial fibrillation.  The diagnosis was DM, Type 
II.     

In a July 2002 letter, L. B. Mathis, Jr., M.D. stated that 
the veteran has Type II diabetes, atrial fibrillation and 
hypertension.  Dr. Mathis opined that the veteran's atrial 
fibrillation is a secondary condition that is at least 
possibly related to his diabetes.  He stated that diabetes is 
very strongly related to cardiovascular disease.  

In the March 2003 rating decision on appeal, the St. 
Petersburg RO denied service connection for heart disease 
secondary to DM because the veteran's type of heart disease, 
atrial fibrillation, is not the type of heart condition that 
is known to be related to DM.  In addition, the doctor did 
not discuss that there is a stronger relationship with the 
veteran's nonservice-connected hypertension which was 
diagnosed in 1981 or 1982, noting that the veteran was not 
diagnosed with DM until 1998.  The RO also pointed out that 
opinions expressed in words of "possibly" are too 
speculative to form a basis for a grant of service 
connection.

In response to the rating decision, the veteran submitted a 
September 2003 letter from Dr. Mathis.  Dr. Mathis stated 
that the veteran has Type II diabetes and opined that this 
problem can have a very insidious beginning.  He opined that 
it was certainly a possibility that the veteran's DM began 
many years before the actual diagnosis was made.  Dr. Mathis 
also opined that it was certainly a possibility that an 
insidious onset of the diabetes and the veteran's 
hypertension together could have been related to his atrial 
fibrillation.  

In May 2004, Dr. Mathis provided an additional letter, 
stating that his intent was to modify and amend his prior 
September 2003 communication.  He noted the veteran's medical 
diseases include atrial fibrillation and DM.  He reiterated 
that the veteran's Type II DM can have a very insidious 
beginning.  He opined that it is highly probable that the 
insidious onset began many years before the actual diagnosis 
of DM was made in the veteran's case.  Dr. Mathis stated that 
in his opinion, it is as likely as not that his atrial 
fibrillation was a secondary effect caused by his DM.

In June 2004, the veteran submitted articles from the 
Internet in support of his claim.  

An April 2005 VA heart examination notes a prior cardiolite 
stress test that revealed no evidence of myocardial ischemia, 
but there was a "marked reduction in overall ejection 
fraction global but with septum somewhat more involved."  
The examiner noted a review of the claims file.  The veteran 
reported that he was diagnosed in 1996 with an atrial 
fibrillation and it has been chronic.  A cardiac ECHO and 
exercise tolerance test were performed and the results were 
noted.  The diagnosis was hypertension, DM, atrial 
fibrillation, and cardiomyopathy that is at least as likely 
as not hypertensive in nature, and no evidence of coronary 
artery disease.  The examiner opined that it is less likely 
than not that the veteran's atrial fibrillation is a 
secondary effect caused by the veteran's DM.  The rationale 
is that the expected connection between DM and atrial 
fibrillation would be coronary artery disease and the veteran 
has no evidence of that.  The examiner also opined that it 
was less likely than not that the veteran's cardiomyopathy is 
secondary to his DM because he has longstanding hypertension 
and no evidence of coronary artery disease.  He stated that 
the mechanism by which DM would cause the cardiomyopathy 
would be through coronary artery disease, which the veteran 
does not appear to have.  

In deciding claims, it is the Board's responsibility to weigh  
the evidence (both favorable and unfavorable) and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  See  
Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. 
West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  Obviously, this responsibility is 
more difficult when, as here, medical opinions diverge.  And 
at the same time, the Board is mindful that it cannot make 
its own independent medical determination and there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans at 31; see also Rucker v. Brown, 10 Vet. App. 
67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171  
(1991). 

Upon review of the aforementioned medical evidence, the Board 
holds that service connection for heart disease as secondary 
to service-connected DM is warranted.  The veteran has 
submitted multiple statements from Dr. Mathias, the most 
recent in May 2004 in which he opined that, in the veteran's 
case, it is highly probable that the insidious onset of the 
veteran's DM began many years before the actual diagnosis was 
made.  Taking this into consideration, he further opined that 
it is as likely as not that his atrial fibrillation was a 
secondary effect caused by his DM.  The Board finds that Dr. 
Mathias has provided a reasonable basis for his opinion and 
that his opinions are also consistent with Dr. Heitman's, as 
discussed above.

In contrast, the Board finds that the VA examiner provided a 
relatively cursory explanation for his determination that it 
is less likely than not that the veteran's atrial 
fibrillation is a secondary effect caused by the veteran's 
DM.   His rationale suggested that since the veteran was not 
diagnosed with coronary artery disease, there could not be 
any connection between his atrial fibrillation and DM.  The 
examiner did not state a basis for his rationale nor did he 
provide a conclusion as to the etiology question; instead, 
the probability of atrial fibrillation being a secondary 
effect of the veteran's service-connected DM was found to be 
merely less likely than not.

Under the circumstances of this case, and with resolution of 
all reasonable doubt in the veteran's favor, the Board 
concludes that the criteria for service connection for heart 
disease, currently diagnosed as atrial fibrillation, as 
secondary to service-connected DM, are met.


ORDER

Service connection for bilateral cataracts, as secondary to 
service-connected DM, is granted.

Service connection for heart disease, currently diagnosed as 
atrial fibrillation, as secondary to service-connected DM, is 
granted.


REMAND

As noted above, the veteran had initially filed a claim for 
service connection in June 2001 for eye conditions on a 
direct basis, to include as due to Agent Orange exposure.  
However, VA has only adjudicated the claim for service 
connection for the eye disabilities remaining on appeal on a 
secondary basis.  Since the Board has expanded the issue on 
appeal; the claim for service connection for opacified 
capsule right eye stable, pseudophaka bilateral stable, and 
keratoconjunctivitis sicca bilateral stable eye conditions, 
to include as due to Agent Orange exposure and as secondary 
to service-connected DM must be remanded to the RO for 
consideration of all theories of entitlement in the first 
instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that the January 2003 VCAA notice letter 
provided to the veteran only informed him of the general 
requirements of VA's duty to notify and assist; however, it 
failed to request that he provide any evidence in his 
possession that pertained to his claims consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Furthermore, the 
veteran was not provided with notice of the information 
necessary to establish service connection on a secondary 
basis until the May 2004 statement of the case.  Moreover, he 
has never received notice of the amendment to 38 C.F.R. § 
3.310, effective October 10, 2006, for the purpose of 
implementing the holding in Allen v. Brown, 7 Vet. App. 439 
(1995).  Such notice errors described above are both 
inadequate and untimely, and are presumed prejudicial.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (any 
error in VCAA notification should be presumed prejudicial, 
and VA has the burden of rebutting this presumption).  Hence, 
a remand is warranted to provide the veteran with appropriate 
notice.

To date, the veteran has not had a VA examination to 
determine whether he has additional eye conditions related to 
service to include Agent Orange exposure or secondary to 
service-connected DM.  The Board points out that the medical 
opinions provided from the veteran's private physician were 
limited in scope to his bilateral cataracts and did not 
provide an opinion as to the etiology of his additionally 
diagnosed eye conditions.  Under these circumstances, the 
Board finds that the RO should arrange for the veteran to 
undergo VA examination, by a physician with appropriate 
expertise, to obtain full medical findings needed to resolve 
the claim remaining on appeal.  See 38 U.S.C.A § 5103A (West 
2002).

Ongoing medical records should also be obtained.  The Board 
points out that only a partial record of the veteran's 
February 2001 VA Agent Orange examination from the Orlando, 
Florida VA Medical Center (VAMC) is associated with the 
claims file.  38 U.S.C.A. § 5103A(c) (West 2002); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send the veteran and 
his representative a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The letter must 
provide the veteran with the information 
or evidence needed to establish service 
connection on a secondary basis, to 
include the recent amendments to 38 
C.F.R. § 3.310(b), effective as of 
October 10, 2006.  The RO should invite 
the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.

The RO must also inform the veteran of 
the requirements involved with claims 
secondary to exposure to Agent Orange, to 
include the granting of the claims on a 
direct and indirect basis in accordance 
with Combee v. Brown, 34 F. 3d 1039 (Fed. 
Cir. 1994).

2.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers that have treated him for 
eye conditions since separation from 
service. After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.

3.  The RO should obtain copies of all VA 
medical records related to the evaluation 
and/or treatment of the veteran's eye 
conditions as identified by the veteran.  
In addition, the RO must obtain and 
associate with the claims file a complete 
copy of the veteran's February 2001 Agent 
Orange examination from the Orlando, 
Florida VAMC.

4.  After all records and/or responses 
have been associated with the claims 
file, the RO should schedule the veteran 
for a VA medical examination, by a 
physician with appropriate expertise.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner, and the 
examination report should reflect 
consideration of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished.  

The physician is requested to provide an 
opinion whether any of the veteran's 
additional eye disabilities (opacified 
capsule right eye stable, pseudophaka 
bilateral stable, and 
keratoconjunctivitis sicca bilateral 
stable eye conditions) are at least as 
likely as not (there is at least a 50 
percent probability) related to service, 
to include Agent Orange exposure or were 
caused or  aggravated by the veteran's 
service-connected DM. 

If aggravation of a nonservice-connected 
eye condition by the service-connected DM 
is found, the examining physician should 
attempt to quantify the degree of 
additional disability resulting from such 
aggravation.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed, in a printed (typewritten) 
report.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  Readjudicate the claim for service 
connection for opacified capsule right 
eye stable, pseudophaka bilateral stable, 
and keratoconjunctivitis sicca bilateral 
stable eye conditions, to include as due 
to Agent Orange exposure and as secondary 
to service-connected DM, in light of 38 
C.F.R. § 3.310, as amended.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response before the 
claims file is returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


